Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 1 of 14 Page ID #:1792




 1 MARY C. WICKHAM, County Counsel (Bar No. 145664)
 2 RODRIGO A. CASTRO-SILVA, Senior Assistant County Counsel (Bar No. 185251)
   THOMAS J. FAUGHNAN, Senior Assistant County Counsel (Bar No. 155238)
 3 LAUREN M. BLACK, Principal Deputy County Counsel (Bar No. 192302)
 4 500 West Temple Street, Suite 468
   Los Angeles, CA 90012
 5 Telephone: 213-974-1830
 6 Facsimile: 213-626-7446
   lblack@counsel.lacounty.gov
 7
 8 MANATT, PHELPS & PHILLIPS, LLP           FOLEY & LARDNER LLP
   Brandon D. Young (Bar No. 304342)        Byron J. McLain, Esq. (Bar No. 257191)
 9
   2049 Century Park East, Suite 1700       555 South Flower Street, Suite 3300
10 Los Angeles, CA 90067                    Los Angeles, CA 90071
   Telephone: 310-312-4000                  Telephone: 213-972-4500
11
   Facsimile: 310-312-4224                  Facsimile: 213-486-0065
12 BDYoung@manatt.com                       bmclain@foley.com
13
     Attorneys for Defendant COUNTY OF LOS ANGELES
14
                           UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16
     LA ALLIANCE FOR HUMAN RIGHTS, et al., Case No.: 2:20-cv-02291-DOC-KES
17                                         Assigned to Judge David O. Carter
18                 Plaintiffs,
                                                 COUNTY PLAN TO PROVIDE
19        vs.                                    OUTREACH, HYGIENE,
                                                 SERVICES, HOUSING, OR
20                                               SHELTER PERSONS
   CITY OF LOS ANGELES, a municipal entity;      EXPERIENCING
21 COUNTY OF LOS ANGELES, a municipal            HOMELESSNESS NEAR
                                                 FREEWAYS
22 entity; and DOES 1 through 10 inclusive,
                                                 (JOINT FILING WITH
23                  Defendants.                  INTERVENORS)
24
25
26
27
28
                                            1
                PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 2 of 14 Page ID #:1793




 1 BROOKE WEITZMAN SBN 301037                CAROL A. SOBEL SBN 84483
   WILLIAM WISE SBN 109468                   WESTON ROWLAND SBN 327599
 2 ELDER LAW AND DISABILITY                  LAW OFFICES OF CAROL A. SOBEL
 3 RIGHTS CENTER                             725 Arizona Avenue, Suite 300
   1535 E 17th Street, Suite 110             Santa Monica, California 90401
 4 Santa Ana, California 92705               310-393-3055
 5 714-617–5353                              carolsobellaw@gmail.com
   bweitzman@eldrcenter.org                  rowland.weston@gmail.com
 6 bwise@eldrcenter.org
 7
   CATHERINE SWEETSER SBN 271142
 8 SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
 9 11543 W. Olympic Blvd.
   Los Angeles, California 90064
10 Telephone: 310-396-7031
11 hoffpaul@aol.com
   csweetser@sshhlaw.com
12
13 Attorneys for Intervenors Orange County Catholic Worker
14 Carol A. Sobel (SBN 84483)
15 LAW OFFICES OF CAROL A. SOBEL
   725 Arizona Ave.
16 Santa Monica, California 90401
17 Tel: (31) 393-3055
   Email: carolsobel@aol.com
18
19 Shayla R. Myers (SBN 264054)               Catherine Sweetser (SBN 271142)
   LEGAL AID FOUNDATION                       SCHONBRUN SEPLOW HARRIS
20 OF LOS ANGELES                             & HOFFMAN, LLP
21 7000 S. Broadway                           11543 W. Olympic Blvd.
   Los Angeles, CA 90003                      Los Angeles, CA 90064
22 Telephone: 213-640-3983                    Telephone: 310-396-0731
23 smyers@lafla.org                           catherine.sdshhh@gmail.com
24 Attorneys for Intervenors Los Angeles Catholic Worker
25 and Los Angeles Community Action Network
26
27
28
                                           2
               PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
 Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 3 of 14 Page ID #:1794




 1         Defendant County of Los Angeles (“County”), and intervenors Orange County
 2 Catholic Worker, Los Angeles Catholic Worker, and Los Angeles Community Action
 3 Network (collectively, the “Intervenors”) respectfully submit this joint report regarding the
 4 County plan to provide outreach, hygiene, services, housing, or shelter persons experiencing
 5 homelessness who live under freeway overpasses and underpasses, and near entrance and
 6 exit ramps in the County (“Plan”).1 As discussed below, the County presents a plan in three
 7 parts: (1) a statement of goals, (2) the expected timeline for the implementation of the Plan,
 8 and (3) a detailed description of the material elements of the Plan.
 9         The Plan reflects the current understanding of the County to address the short term
10 and long term needs of persons experiencing homelessness near freeways. The Plan was
11 also developed in view of the existing COVID-19 crisis and prevailing public health
12 guidance, and the Plan may be subject to change (with consultation of this Court) if the
13 nature of the crisis, or the local public health guidance in response to the crisis, changes.
14 We are also proposing innovative and first-of-its-kind pilot programs for safe RV parking
15 and safe sleep. These pilots are crucial to finding new ways to provide shelter quickly to
16 those who need it most as well as refining a longer-term strategy as stated in the Plan.
17         The County will report back to the Court as necessary (or upon regular intervals
18 such as every 30 days as requested by the Court) with updates, services provided, costs,
19 and what pilot strategies worked and which were less successful, as those details emerge.
20 I.      GOALS
21         The County has the following goals in connection with developing a strategy for
22 addressing persons experiencing homelessness near freeways:
23
24
     1
     The submission of this Plan shall not be construed as a concession or agreement conceding
25
   the validity of any of the legal theories, factual arguments, or claims related to, or assertion
26 of jurisdiction or authority of the Court to issue, the preliminary injunction dated May 15,
27 2020 (“Injunction”). In the event of an appeal to the Injunction, the submission of this Plan
   should not be construed as a waiver to request a stay of the litigation from the Court.
28
                                             3
                 PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
 Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 4 of 14 Page ID #:1795




 1           1.      The County plans to conduct countywide outreach and identify housing
 2 options to the approximately 200-350 persons experiencing homelessness near freeways
 3 in unincorporated areas. The unincorporated areas are scattered throughout the County.
 4           2.      The County also stands willing to explore partnerships with cities—in
 5 addition to the City of Los Angeles—to provide mainstream services to persons
 6 experiencing homelessness near freeways. These services include health and behavioral
 7 health outreach services, disability benefit advocacy services, substance abuse services,
 8 and connections to benefits through the Departments of Health Services, Mental Health,
 9 Public Health, and Public Social Services.
10           3.      The County plans to implement an education strategy to encourage persons
11 experiencing homelessness to voluntarily move away from freeway areas following the
12 end of the COVID-19 crisis in accordance with public health guidance.
13 II.       TIMELINE
14           The timeline for the Plan is below. This timeline includes projections based on the
15 County’s current knowledge about funding and other resource availability, as well as
16 existing guidance from local public health officials concerning the COVID-19 pandemic,
17 and may be subject to change (in consultation with the Court) if public health experts alter
18 their guidance. Details concerning the Plan are provided in Part III of this filing.
19
         Deadline2             Action
20
21       Ongoing               Deploy outreach team to 16th and Maple for persons
                               experiencing homelessness near freeway
22
23       Ongoing               COVID-19 testing for persons experiencing homelessness in
                               encampments of ten or more people near freeways
24
25
     2
     The County will advise the Court of any material delays to the proposed deadline within
26 three days’ notice of a material delay. Delays caused by events beyond the control of the
27 County may result in changes to the timeline presented in this Plan. In addition, as issues
   arise, the parties will meet and confer concerning the implementation of the Plan.
28
                                                 4
                     PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 5 of 14 Page ID #:1796




 1   Ongoing               Deploy outreach for persons experiencing homelessness living
                           in encampments near freeways to identify persons experiencing
 2
                           homelessness that qualify for Project Roomkey and to provide
 3                         wellness checks
 4   May 20, 2020          Start development of public education strategy to encourage
 5                         individuals experiencing homelessness to voluntarily move
                           away from freeways, to launch after end of County-declared
 6                         COVID-19 emergency ends per public health guidance
 7
     May 21, 2020          County launch assessment of need to add or shift hygiene
 8                         facilities to areas near freeway encampments in the
 9                         unincorporated County

10   May 21, 2020          County to present a list to Court identifying list of sites for safe
                           RV parking and safe sleep pilots and timeline for selection of
11
                           sites
12
     May 27, 2020          Presentation of operational protocols for safe RV parking and
13                         safe sleep pilots
14
     May 27, 2020          Report-back due to Board of Supervisors (“Board”) to provide a
15                         framework in accordance with the Board’s May 12, 2020 motion
                           entitled “Developing a COVID-19 Recovery Plan Related to
16
                           People Experiencing Homelessness,” which affects persons
17                         experiencing homelessness near freeways, among others
18   May 29, 2020          Report to Court regarding site selection plan for safe RV parking
19                         and safe sleeping pilots, with a specific timeline on anticipated
                           dates for outreach, obtaining site clearance (which may be
20                         relevant to the extent property is not on County land), and
21                         anticipated opening date
22   May 29, 2020          Report back to Board of Supervisors on the development of a
23                         Comprehensive Homelessness Strategy for people age 65 and
                           older experiencing homelessness, which would impact persons
24                         experiencing homelessness near freeways who are over age 65
25
     One week after site   Start of outreach for County safe RV pilot
26   clearance
27
28
                                            5
                PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 6 of 14 Page ID #:1797




 1    One week after site     Start of outreach for County safe sleep pilot
      clearance
 2
 3    Three weeks after       Opening of County safe RV pilot
      site clearance
 4
 5    Three weeks after       Opening of County safe sleep pilot
      site clearance
 6
      June 14, 2020           Report back to Board of Supervisors providing complete
 7                            COVID-19 Recovery Plan required under May 12, 2020 motion,
 8                            which affects persons experiencing homelessness near freeways
 9    Post COVID-19           Sustained public education to encourage voluntary movement
10                            away from freeways consistent with public health guidelines

11
     III.   PLAN DETAILS
12
            The Plan includes a variety of immediate, short term, and long-term actions. The
13
     intent is to address hygiene and outreach needs, and deploy innovative strategies to
14
     increase the availability of shelter or alternative housing arrangements. Each material
15
     element of the Plan is listed below.
16
            1.    Hygiene.
17
            The County will add or shift hygiene stations to homeless encampments in the
18
     unincorporated areas of the County near freeways depending on need. Such stations
19
     already exist, but the County plans to add or reallocate hygiene resources in the
20
     unincorporated County near the 605, 5, 710, 60, 10, and 91 freeways as needed.
21
            2.    Testing.
22
            The Department of Health Services is prioritizing COVID-19 testing for persons
23
     experiencing homelessness in encampments of 10 or more individuals, including
24
     encampments located near freeways.
25
            3.    Outreach.
26
            There is a countywide outreach system dedicated to providing an array of services
27
     including, medical and behavioral health outreach, case management, benefits enrollment,
28
                                             6
                 PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 7 of 14 Page ID #:1798




 1 education, advocacy, and transportation within each Service Planning Area to persons
 2 experiencing homelessness. The region’s outreach system includes the Department of
 3 Health Services (“DHS”), Department of Mental Health (“DMH”), Los Angeles County
 4 Sheriff’s Department (“LASD”), Department of Military and Veterans Affairs (“DMVA”),
 5 the Los Angeles Homeless Services Authority (“LAHSA”), and many community partners.
 6 A listing of the outreach teams deployed in the county is provided at Attachment A.
 7         Relevant here, the County and LAHSA have deployed outreach teams for the
 8 express purpose of connecting people with shelter and housing, conducting wellness
 9 checks, providing health and behavioral health outreach, case management, connections
10 with public assistance benefits, and, where applicable, identification for participation in
11 Project Roomkey or isolation and quarantine among persons experiencing homelessness,
12 including people living near freeways. For example, the County’s Homeless Outreach
13 Services Team (“HOST”), led by the LASD in partnership with LAHSA currently provides
14 outreach under the freeways (605, 5, 710, 60, 10, 91) at least three times per week, as part
15 of an effort to connect them to “Tier 1” COVID-19 placements throughout the County.
16         In addition, from May 20 to May 29, 2020, the County will specifically direct a
17 “surge” of outreach services at two of the largest encampments with persons experiencing
18 homelessness near freeways. This includes an encampment of over 40 people located at
19 San Gabriel River/Valley Blvd/605 Freeway and another encampment of over 30 people
20 located near the 10 Freeway at 16th Street and Wall Street.
21         4.    Initiate Safe RV Parking Pilot.
22         This is the first program of its kind in the County. The County will establish an
23 approved safe 24-hour parking site in a designated area exclusively for RVs. On-site
24 security and restrooms will be provided, along with mobile showers and access to case
25 management. The County will make available health and behavioral health outreach,
26 substance abuse services, disability benefit advocacy services, and services to connect
27 persons experiencing homelessness with public benefits. The County has identified one
28
                                             7
                 PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
 Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 8 of 14 Page ID #:1799




 1 RV site. The RV pilot will accommodate approximately 15 RVs. It is also willing to
 2 partner with the City on similar sites. The RV pilot is expected to open within
 3 approximately 3-4 weeks of site clearance.
 4         5.     Initiate Safe Sleep Pilot.
 5         Modeled after the pilot project at the Veterans Administration campus in West Los
 6 Angeles, this is the first safe sleep project created by any local government in the Los
 7 Angeles region. The County will establish an approved safe sleep site at a designated area
 8 located on park land. Currently, the County expects to provide safe sleep for up to 100
 9 persons experiencing homelessness, including but not limited to persons experiencing
10 homelessness near freeways. Participation will be voluntary.
11         Sleeping areas will be spaced in accordance with public health guidance. Portable
12 toilets, handwashing stations, trash pickup, food, storage, access to showers and cleaning
13 services and 24-hour security will be provided. The County will make available health and
14 behavioral health outreach, substance abuse services, disability benefit advocacy services,
15 and services to connect persons experiencing homelessness with public benefits.
16         6.     Housing Plans for COVID-19 Emergency Bed Occupants.
17         The County and City, together, have contracts in place for over 3,000 Project
18 Roomkey hotel or motel rooms. The City and LASHA only recently opened hotels financed
19 by the City. The County is committed to ensuring that no County-administered Project
20 Roomkey hotel/motel resident returns to the street. While it is the intent to enable all Project
21 Roomkey residents to transition to permanent or other interim housing as quickly as
22 possible, the County will pursue the extension of its current hotel/motel occupancy
23 agreements beyond their initial three-month term to the extent necessary to enable a safe
24 transition by Project Roomkey residents and subject to available funding.
25         In addition, County- and LAHSA-funded service providers will continue extended
26 housing-focused case management services and needs assessments.               The County and
27
28
                                             8
                 PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 9 of 14 Page ID #:1800




 1 LAHSA are in the process of identifying current housing and shelter placements for
 2 individuals in Project Roomkey that are available through existing systems.
 3         7.    Public Education.
 4         Following the end of the County-declared COVID-19 emergency, the County will
 5 engage in sustained public education to encourage voluntary movement away from
 6 freeways. The intent is to make persons experiencing homelessness aware of the health
 7 risks of living near freeways as well as services, housing, or alternative shelter available
 8 to persons experiencing homelessness. The design of a public education campaign will
 9 begin immediately. The County plans to use a model similar to the public health education
10 campaign it developed in response to El Nino in 2015 for people experiencing
11 homelessness who were living in river beds.
12         8.    COVID-19 Recovery Plan Related to People Experiencing Homelessness
13         The County is developing broader plans to address the urgent housing needs of
14 individuals living by freeways, within the context of the massive effort already underway
15 to provide outreach and shelter to people at risk from COVID 19 countywide. Specifically,
16 the County is currently developing several plans to enhance its region-wide approach to
17 support persons experiencing homelessness, including those residing near freeways. For
18 example, within seven days, the County expects the Board will receive a report back
19 providing a framework in accordance with the Board’s May 12, 2020 motion entitled
20 “Developing a COVID-19 Recovery Plan Related to People Experiencing Homelessness.”
21 Within 23 days, the County expects the Board will receive the COVID-19 Recovery Plan
22 for persons experiencing homelessness. Given the scope of this work, the plan is likely to
23 affect persons experiencing homelessness near freeways. The County will provide an
24
25
26
27
28
                                            9
                PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
     Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 10 of 14 Page ID
                                      #:1801



 1 update to the Court to the extent that the County’s COVID-19 Recovery Plan affects the
 2 population targeted by the Court.
 3         9.     Service for City Partners.
 4         For cities in the County, the County notes that the County does not have jurisdiction
 5 over the hygiene, housing, or enforcement polices within other cities. See California
 6 Constitution at Art. XI, Sec. 7 (“A county or city may make and enforce within its limits
 7 all local police, sanitary and other ordinances and regulations not in conflict with general
 8 laws”). However, the County is actively exploring ways to provide additional services to
 9 the City as well as other jurisdictions. The County is developing plans to provide a suite
10 of “mainstream” services for persons experiencing homelessness in shelter or other forms
11 of interim housing. This includes health and behavioral health outreach, disability benefit
12 advocacy services, and substance abuse services through the Departments of Health
13 Services, Mental Health, and Public Health. In addition, the County Department of Public
14 Social Services (“DPSS”) could be deployed to further assist persons experiencing
15 homelessness to apply for and obtain public assistance, including EBT benefits to
16 purchase food, temporary financial assistance and employment-focused services to
17 families with minor children, Medi-Cal enrollment, and general relief (i.e., temporary
18 financial assistance for indigent adults who are otherwise ineligible for state or federally
19 funded benefits).
20         10.    City of Los Angeles
21         Following the issuance of the Court’s injunction on May 15, 2020, the parties spent
22 the last several days trying to reach an agreement regarding a joint filing. Regrettably, at
23 approximately 7:30 p.m. the day the filing was due, the City declined to participate in the
24 joint filing, stating that it could not agree out of a concern over the payment for “services”
25 at City-owned interim shelters and similar sites. The County offered to develop a package
26 of mainstream services for persons experiencing homelessness and residing in shelters
27 within the City. These services would include health and behavioral health outreach,
28
                                             10
                 PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
     Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 11 of 14 Page ID
                                      #:1802



 1 disability benefit advocacy services, substance abuse services, and connections to social
 2 services benefits. The City rejected the County’s offer.
 3         The City would not agree to a shared funding arrangement as proposed by the County
 4 for operational costs (such as food, laundry, security, etc.) associated with City’s pilot
 5 programs. The City made a similar request for all City shelters proposed under the City’s
 6 plan to address homelessness near freeways and for individuals currently occupying
 7 COVID-19 emergency beds in the City. These demands are inconsistent with past practice.
 8 In general, with the exception of Measure H funding administered by the County, the City
 9 funds operational costs for interim shelter sites in the City. The City is a major recipient of
10 state and federal funds for homeless services, unlike other cities in the County (with the
11 partial exception of Long Beach).
12         In an effort to move the parties forward, the County suggested a joint funding strategy
13 with the City for certain pilot programs, leaving the issue of broader operational costs for
14 another time (perhaps with the intervention of a mediator). The City rejected that offer too.
15 The City has requested that the County dedicate additional Measure H or other County funds
16 to the City. However, Measure H funds are disproportionately spent in the City. In addition,
17 Measure H funds are already appropriated to support the City as well as other jurisdictions
18 in the region addressing homelessness.3 Despite these developments, the County will
19 continue to pursue partnerships with the City.
20
21   3 Since the approval of Measure H in March 2017, the County has used Measure H revenue
22   to fund interim housing (including shelters) in the City and throughout the rest of the
     County, as well as other core homeless services, such as outreach and rapid rehousing.
23
     Where applicable, Measure H funding is allocated geographically by Service Planning
24   Area, based on the LASHA Point-in-Time Homeless Count. For strategies like interim
     housing (which are being proposed by the City and depend on the location of facilities), a
25
     disproportionate amount of Measure H funding is utilized in the City. There is no Measure
26   H funding available for the operating costs of additional shelters in the City because: (i)
     all Measure H funding is currently allocated; (ii) Measure H revenue has declined sharply
27
     due to the COVID-19 pandemic; and (iii) additional Measure H revenue will be required
28
                                             11
                 PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
     Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 12 of 14 Page ID
                                      #:1803



 1
     Dated: May 19, 2020           MARY C. WICKHAM
 2
 3
                                   By: /s/ Lauren M. Black
 4                                     Lauren M. Black
                                       Principal Deputy County Counsel
 5                                     COUNTY OF LOS ANGELES
 6 Dated: May 19, 2020             MANATT, PHELPS & PHILLIPS, LLP
 7
 8                                 By: /s/ Brandon D. Young
 9                                     Brandon D. Young
                                       Attorneys for Defendant
10                                     COUNTY OF LOS ANGELES

11 Dated: May 19, 2020             FOLEY & LARDNER, LLP

12
13                                 By: /s/ Byron J. McLain
                                       Byron J. McLain
14                                     Attorneys for Defendant
                                       COUNTY OF LOS ANGELES
15
16
     Dated: May 19, 2020           ELDER LAW AND DISABILITY RIGHTS
17                                  CENTER
18
19                                 By: /s/ Brooke Weitzman
                                       Brooke Weitzman
20                                  Attorneys for Intervenor
                                    ORANGE COUNTY CATHOLIC WORKER
21
22
23
24
25
26 in FY 20-21, and each year thereafter for services in new permanent supportive housing
   (which is also disproportionately in the City). The City has been made aware of the lack
27
   of available Measure H funding. Prior to Measure H, the County did not generally fund
28 shelter in the City.
                                            12
                PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
     Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 13 of 14 Page ID
                                      #:1804


     Dated: May 19, 2020         LAW OFFICES OF CAROL A. SOBEL
 1
 2
                                 By: /s/ Carol A Sobel
 3                                   Carol A Sobel
                                     Attorneys for Intervenor
 4                                   ORANGE COUNTY CATHOLIC WORKER,
                                      LOS ANGELES CATHOLIC WORKER, and
 5                                    LOS ANGELES COMMUNITY ACTION
                                      NETWORK
 6
     Dated: May 19, 2020          LEGAL AID FOUNDATION OF
 7                                LOS ANGELES
 8
 9                               By: /s/ Shayla R. Myers
10                                   Shayla R. Myers
                                     Attorneys for Intervenors
11                                   LOS ANGELES CATHOLIC WORKER and
                                      LOS ANGELES COMMUNITY ACTION
12                                    NETWORK

13 Dated: May 19, 2020           SCHONBRUN SEPLOW HARRIS & HOFFMAN,
                                  LLP
14
15                               By: /s/ Catherine Sweetser
16                                   Catherine Sweetser
                                     Attorneys for Intervenors
17                                   ORANGE COUNTY CATHOLIC WORKER,
                                      LOS ANGELES CATHOLIC WORKER,
18                                   and LOS ANGELES COMMUNITY ACTION
                                      NETWORK
19
20
21
22
23
24
25
26
27
28
                                            13
                PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
     Case 2:20-cv-02291-DOC-KES Document 115 Filed 05/20/20 Page 14 of 14 Page ID
                                      #:1805



 1                                        ATTACHMENT A

 2                               LISTING OF OUTREACH TEAMS
 3
     1.    DHS Multidisciplinary Teams (“MDT”): Includes personnel with health, mental
 4         health, and substance use expertise, case manager, and someone with lived
 5         experience. There are approximately 60 teams throughout the County, all of whom
           regularly interact with persons experiencing homelessness near freeways.
 6
     2.    Homeless Outreach Services Team (“HOST”): Sheriff’s Department (“LASD”) and
 7         LAHSA provide outreach to homeless encampments located in unincorporated areas
 8         and LASD contract cities, including areas near freeways . HOST provides outreach
           to those experiencing homelessness under the freeways (605, 5, 710, 60, 10, 91) at
 9
           least three times per week, as part of an effort to connect them to “Tier 1” placements
10         throughout the County.
11 3.      DMH Veterans Peer Access Network (“VPAN”): Targeted outreach to homeless
12         veterans in efforts to provide housing and services using a peer-to-peer model. The
           County is currently working to expand VPAN and established a collaborative public-
13         private partnership to more effectively focus on the implementation of services to
14         veterans.

15 4.      DHS Countywide Benefits Entitlement Services Team (“CBEST”): Assists person
           experiencing homelessness to obtain sustainable income through programs such as
16
           Social Security Income (SSI) or Social Security Disability Insurance (SSDI).
17
     5.    DMH Homeless Outreach and Mobile Engagement (“HOME”): Provides
18         countywide field-based outreach and engagement services to homeless persons and
19         the mentally ill who live in encampments or other locations where outreach is not
           provided in a concentrated manner, which includes areas near freeways.
20
     6.    Housing for Health (“HFH”): Outreach for high utilizers of DHS services with
21
           complex medical and behavioral health conditions to improve the health and well-
22         being of a vulnerable population that typically experiences long episodes of
           homelessness, high rates of disability, multiple untreated health conditions, and early
23
           mortality.
24
     7.    City, County, Community (“C3”): Outreach teams assist persons experiencing
25         homelessness in Skid Row and Venice. The teams are based in Skid Row and
26         Venice, consisting of mental health clinician, nurse, substance use counselor,
           LAHSA staff, and community outreach workers. This program was born out of
27         partnership by City, County, and community organizations to share resources and
28         provide outreach on a coordinated level.
                                            14
                PLAN FOR PERSONS EXPERIENCING HOMELESSNESS NEAR FREEWAYS
